Plaintiff had actual notice of the right reserved by defendant to amend the rules of the contest. She also, in my opinion, had actual notice that all rules of the contest, including any amendment thereof, would be published in the newspaper conducted by defendant. As a prudent person, I think she was put upon inquiry as to what amendments, if any, might be made and published. She therefore had constructive notices of all amendments made by the defendant and published in its paper, including the "Important Notice." Having constructive notice of the amendment, she was bound thereby. The defendant, however, in cashing her checks, uncertified, and appropriating the money received thereon to its own use, waived the rule requiring that all checks accompanying subscriptions be certified. The plaintiff was, therefore, entitled to credit for the subscriptions covered by the two uncertified checks. *Page 186 
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on September 15, 1924.
Myers, C. J., dissented from order denying hearing.